         Case 2:02-cr-00019-NBF Document 366 Filed 07/07/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          )
                                                  )
               vs.                                )       Criminal No. 02-19
                                                  )       Judge Nora Barry Fischer
SCOTT TYREE,                                      )
                                                  )
                       Defendant.                 )

                                       ORDER OF COURT

       AND NOW, this 7th day of July, 2020, upon consideration of Defendant Scott Tyree’s

Motion for Return of Property, (Docket No. [355]), the Government’s Response in Opposition,

(Docket No. [360]), Defendant’s Reply, (Docket No. [363]), the Government’s Sur-Reply, (Docket

No. [365]), and the relevant standard governing such motions, i.e., “‘the Government may seize

evidence for use in investigation and trial, but […] it must return the property once the criminal

proceedings have concluded, unless it is contraband or subject to forfeiture,’” United States v. Noyes,

557 F. App’x 125, 127 (3d Cir. 2014) (quoting United States v. Bein, 214 F.3d 408, 411 (3d Cir.

2000) (italics omitted),

       IT IS HEREBY ORDERED that Defendant’s Motion [355] is DENIED, without prejudice.

       In so holding, the Court notes that Defendant is presently serving a 24-month sentence of

incarceration for supervised release violations and has moved for the return of a Kyocera S1370

“Rally” cellular phone, S/N 014289004331438, which he admits is a smart phone with internet

capability. The smart phone is certainly contraband to Defendant while he remains incarcerated at a

BOP facility and cannot be returned to him at this time. See Robinson v. Warden, 250 F. App’x 462,

464 (3d Cir. 2007) (cell phones barred as hazardous tools under BOP regulations). He has not


                                                  1
         Case 2:02-cr-00019-NBF Document 366 Filed 07/07/20 Page 2 of 2




designated a custodian to hold the property for him. (Docket Nos. 355; 363). It is also premature for

the Court to return the smart phone to Defendant because the Court’s judgment imposes a one-year

term of supervised release, the first six months of which he must serve at a community corrections

center located in the Middle District of Pennsylvania. (Docket No. 354). The conditions of release

include that he obey all requirements of the community corrections center, which likely restrict the

possession and use of cellular phones, and that he “shall not purchase, possess, or use a computer, a

cell phone with internet access, or other electronic devices capable of storing, recording or replaying

electronic media or data files, at any location, including his place of employment or education

without permission of the probation office. […] This condition shall remain in effect until computer

and internet use is recommended by his sex offender treatment provider and approved by the

probation officer.” (Docket No. 354 at 6, special condition # 2; 7, special condition # 22). Finally,

the Court also agrees with the U.S. Probation Office that the best course of action is for the smart

phone to remain in the U.S. Probation Office’s possession until Defendant’s release from

incarceration, at which time that office will be in a better position to evaluate whether Defendant has

met the necessary requirements to have the device returned to him. (See Docket No. 365 at 2).

                                                       s/Nora Barry Fischer
                                                       Nora Barry Fischer
                                                       Senior U.S. District Judge
cc/ecf: All counsel of record.

       Scott Tyree
       BOP # 45380-083
       FCI Elkton
       PO Box 10
       Lisbon, OH 44432
       (via first class mail)



                                                  2
